Exhibit (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement of DWS Portfolio Trust on Form N-1A (“Registration Statement”) of our report dated March 22, 2012, relating to the financial statements and financial highlights which appears in the January 31, 2012 Annual Report to the Shareholders of DWS Core Plus Income Fund, which is also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings “Financial Highlights” and “Independent Registered Public Accounting Firm, Reports to Shareholders and Financial Statements” in such Registration Statement. /s/PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Boston, Massachusetts April 25, 2012
